DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10 are pending in the instant invention.  According to the Amendments to the Claims, filed March 4, 2021, claims 1-6 were amended and claim 11 was cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2018/036440, filed September 28, 2018, which claims priority under 35 U.S.C. § 119(a-d) to: a) JP 2018-119159, filed June 22, 2018; and b) JP 2017-195879, filed October 6, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on March 4, 2021, is acknowledged: a) Group I - claims 1-3; and b) substituted 2,3-bisphosphinopyrazine represented by formula (1) - p. 65, Example 1.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on December 10, 2020.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted 2,3-bisphosphinopyrazines represented by the formula (1).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claim 4, directed to a process for preparing an 
	Next, the inventor or joint inventor should further note that (iii) Group II - claims 6-10, directed to a transition metal complex comprising an optically active substituted 2,3-bisphosphinopyrazine represented by the formula (1), respectively, do not require all the limitations of the allowable substituted 2,3-bisphosphinopyrazines represented by the formula (1), and have NOT been rejoined.
	Then, the inventor or joint inventor should further note that since a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I, Group III, and Group IV, respectively, as set forth in the Office action, mailed on September 24, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should also note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.

Examiner's Amendment and pass the invention to issue.  See MPEP § 821.01.
	Accordingly, the inventor or joint inventor should further note that claims 6-10, drawn to a nonelected invention, with traverse, in the reply filed on March 4, 2021, are hereby cancelled in the section below entitled Examiner’s Amendment.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on December 10, 2020.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed March 4, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-5 is contained within.

Reasons for Allowance

	Claims 1-5 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) substituted 2,3-bisphosphinopyrazines represented by the formula (1), as recited in claim 1; (2) a process for preparing an optically active substituted 2,3-bisphosphinopyrazine represented by the formula (1), as recited in claim 4; and (3) a process 
	Consequently, the limitation on the core of the substituted 2,3-bisphosphinopyrazines represented by the formula (1) that is not taught or fairly suggested in the prior art is the combination of R1 (i.e. the proviso) and R2 on the periphery of the 2,3-bisphosphinopyrazine core.
	Similarly, the procedural step that is not taught or fairly suggested in the prior art is the step of reacting a substituted 2,3-halophosphinopyrazine represented by the formula (4) with a deprotonated form of a substituted boraneylphosphonium represented by the formula (5) in the presence of a deboranating agent in order to provide a substituted 2,3-bisphosphinopyrazine represented by the formula (1).  This procedural step is present in the process for preparing an optically active substituted 2,3-bisphosphinopyrazine represented by the formula (1), as recited in claim 4.
	Moreover, the procedural step that is further not taught or fairly suggested in the prior art is the step of reacting a liquid solvent comprising (a) a substituted 2,3-halophosphinopyrazine represented by the formula (4) and (b) a substituted boraneylphosphonium represented by the formula (5’) with a base in the presence of a deboranating agent in order to provide a substituted 2,3-bisphosphinopyrazine represented by the formula (1’).  This procedural step is present in the process for preparing an optically active substituted 2,3-bisphosphinopyrazine represented by the formula (1’), as recited in claim 5.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
OPTICALLY ACTIVE 2,3-BISPHOSPHINOPYRAZINE DERIVATIVE, METHOD FOR PRODUCING SAME, TRANSITION METAL COMPLEX, AND METHOD FOR PRODUCING ORGANIC BORON COMPOUND

	has been deleted and replaced with the following:
---“OPTICALLY ACTIVE SUBSTITUTED 2,3-BISPHOSPHINOQUINOXALINES AND PROCESSES FOR PRODUCING THE SAME”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by formula (1):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(1)

or a stereoisomer thereof,

wherein:

	each R1 represents alkyl, cycloalkyl, adamantyl, or aryl, wherein the alkyl is branched and has 3 or more carbon atoms, and further wherein each cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl, and each aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, haloalkyl, NH2, NH(alkyl), N(alkyl)2, O(alkyl), and cycloalkyl, or two vicinal aryl substituents, together with the carbon atoms to which they are attached, form a fused alkylenedioxy moiety;
	R2 represents alkyl, cycloalkyl, or adamantyl, wherein the alkyl is branched and has 3 or more carbon 2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl;
	each R3 independently represents F, Cl, Br, I, C1-5 alkyl, NH2, NO2, OH, or O(alkyl);
	n represents 0, 1, 2, 3, or 4; and
	* represents an assymetric center on a phosphorous atom;

with the provisos that:

	(1)	both R1 are identical; and
	(2)	when R1 is tert-butyl, R1 and R2 are not identical.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a stereoisomer thereof, wherein:

	each R1 represents tert-butyl; and
	R2 represents 1,1,3,3-tetramethylbutyl or adamantyl.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a stereoisomer thereof, wherein:

	each R1 represents adamantyl or phenyl; and
	R2 represents tert-butyl, 1,1,3,3-tetramethylbutyl, or adamantyl.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	A process for preparing a compound represented by formula (1):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(1)

or a stereoisomer thereof,

wherein:

	each R1 represents alkyl, cycloalkyl, adamantyl, or aryl, wherein each alkyl is branched and has 3 or more carbon atoms, and further wherein each cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl, and each  aryl is optionally 2, NH(alkyl), N(alkyl)2, O(alkyl), and cycloalkyl, or two vicinal aryl substituents, together with the carbon atoms to which they are attached, form a fused alkylenedioxy moiety;
	R2 represents alkyl, cycloalkyl, or adamantyl, wherein the alkyl is branched and has 3 or more carbon atoms, and further wherein the cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl;
	each R3 independently represents F, Cl, Br, I, C1-5 alkyl, NH2, NO2, OH, or O(alkyl);
	n represents 0, 1, 2, 3, or 4; and
	* represents an assymetric center on a phosphorous atom;

with the provisos that:

	(1)	both R1 are identical; and
	(2)	when R1 is tert-butyl, R1 and R2 are not identical;

comprising the following steps:

(1)	reacting a compound represented by formula (2):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(2)

wherein:

	each X independently represents Cl, Br, or I;
	each R3 independently represents F, Cl, Br, I, C1-5 alkyl, NH2, NO2, OH, or O(alkyl); and
	n represents 0, 1, 2, 3, or 4;

with a deprotonated form of a compound represented by formula (3):


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(3)

wherein:

	each R1 represents alkyl, cycloalkyl, adamantyl, or aryl, wherein each alkyl is branched and has 3 or more carbon atoms, and further wherein each cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl, and each aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, haloalkyl, NH2, NH(alkyl), N(alkyl)2, O(alkyl), and cycloalkyl, or two vicinal aryl substituents, together with the carbon atoms to which they are attached, form a fused alkylenedioxy moiety;

with the proviso that both R1 are identical;

in the presence of a deboranating agent selected from the group consisting of N,N,N’,N’-tetramethylethylenediamine, 1,4-diazabicyclo[2.2.2]octane, triethylamine, tetrafluoroboric acid, and trifluoromethanesulfonic acid, to provide a compound represented by formula (4):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(4)

wherein:

	X represents Cl, Br, or I;
	each R1 represents alkyl, cycloalkyl, adamantyl, or aryl, wherein each alkyl is branched and has 3 or more carbon atoms, and further wherein the cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl, and each aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, haloalkyl, NH2, NH(alkyl), N(alkyl)2, O(alkyl), and cycloalkyl, or two vicinal aryl substituents, together with the carbon atoms to which they are attached, form a fused alkylenedioxy moiety;
	each R3 independently represents F, Cl, Br, I, C1-5 alkyl, NH2, NO2, OH, or O(alkyl); and
	n represents 0, 1, 2, 3, or 4; 

with the proviso that both R1 are identical; and

(2)	reacting the compound of formula (4) above with a deprotonated form of a compound represented by formula (5):


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(5)

wherein:

	R2 represents alkyl, cycloalkyl, or adamantyl, wherein the alkyl is branched and has 3 or more carbon atoms, and further wherein the cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl; and
	* represents an assymetric center on a phosphorous atom;

in the presence of a deboranating agent selected from the group consisting of N,N,N’,N’-tetramethylethylenediamine, 1,4-diazabicyclo[2.2.2]octane, triethylamine, tetrafluoroboric acid, and trifluoromethanesulfonic acid, to provide the compound represented by formula (1) above.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	A process for preparing a compound represented by formula (1’):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(1’)

or a stereoisomer thereof,

wherein:

	each R1 represents alkyl, cycloalkyl, adamantyl, or aryl, wherein each alkyl is branched and has 3 or more carbon atoms, and further wherein each cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl, and each aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, haloalkyl, NH2, NH(alkyl), N(alkyl)2, O(alkyl), and cycloalkyl, or two vicinal aryl substituents, together with the carbon atoms to which they are attached, form a fused alkylenedioxy moiety;
	R2’ represents alkyl, cycloalkyl, or adamantyl, wherein the alkyl is branched and has 3 or more carbon atoms, and further wherein the cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl;
	each R3 independently represents F, Cl, Br, I, C1-5 alkyl, NH2, NO2, OH, or O(alkyl);
	n represents 0, 1, 2, 3, or 4; and
	* represents an assymetric center on a phosphorous atom;

with the provisos that:

	(1)	both R1 are identical; and
	(2)	when R1 is tert-butyl, R1 and R2’ are not identical;

comprising the following steps:

(1)	reacting a compound represented by formula (2):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(2)

wherein:

	each X independently represents Cl, Br, or I;
	each R3 independently represents F, Cl, Br, I, C1-5 alkyl, NH2, NO2, OH, or O(alkyl); and
	n represents 0, 1, 2, 3, or 4;

with a deprotonated form of a compound represented by formula (3):


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(3)

wherein:

	each R1 represents alkyl, cycloalkyl, adamantyl, or aryl, wherein each alkyl is branched and has 3 or more carbon atoms, and further wherein each cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl, and each aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, haloalkyl, NH2, NH(alkyl), N(alkyl)2, O(alkyl), and cycloalkyl, or two vicinal aryl substituents, together with the carbon atoms to which they are 

with the proviso that both R1 are identical;

in the presence of a deboranating agent selected from the group consisting of N,N,N’,N’-tetramethylethylenediamine, 1,4-diazabicyclo[2.2.2]octane, triethylamine, tetrafluoroboric acid, and trifluoromethanesulfonic acid, to provide a compound represented by formula (4):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(4)

wherein:

	X represents Cl, Br, or I;
	each R1 represents alkyl, cycloalkyl, adamantyl, or aryl, wherein each alkyl is branched and has 3 or more carbon atoms, and further wherein each cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl, and each aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, haloalkyl, NH2, NH(alkyl), N(alkyl)2, O(alkyl), and cycloalkyl, or two vicinal aryl substituents, together with the carbon atoms to which they are attached, form a fused alkylenedioxy moiety;
	each R3 independently represents F, Cl, Br, I, C1-5 alkyl, NH2, NO2, OH, or O(alkyl); and
	n represents 0, 1, 2, 3, or 4; 

with the proviso that both R1 are identical; and

(2)	reacting a liquid solvent selected from the group consisting of tetrahydrofuran, N,N-dimethylformamide, cyclopentyl methyl ether, diethyl ether, dibutyl ether, dioxane, hexane, and toluene, or a combination thereof, comprising (a) the compound of formula (4) above, and (b) a compound represented by formula (5’):


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(5’)

wherein:

	R2’ represents alkyl, cycloalkyl, or adamantyl, wherein the alkyl is branched and has 3 or more carbon atoms, and further wherein the cycloalkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, alkyl, NH2, NH(alkyl), NH(aralkyl), NH(acyl), NHC(O)O(alkyl), NH(cycloalkyl), O(alkyl), and cycloalkyl; and
	* represents an assymetric center on a phosphorous atom;

with a base selected from the group consisting of n-butyllithium, sec-butyllithium, lithium diisopropylamide, methylmagnesium bromide, potassium-tert-butoxide, N,N-diisopropylethylamine, potassium hydroxide, and sodium hydroxide, in the presence of a deboranating agent selected from the group consisting of N,N,N’,N’-tetramethylethylenediamine, 1,4-diazabicyclo[2.2.2]octane, triethylamine, tetrafluoroboric acid, and trifluoromethanesulfonic acid, to provide the compound represented by formula (1’) above.”--- .

	Claims 6-10 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Shuji Yoshizaki (Reg. No. 62,785) on March 10, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624